 

Exhibit 10.7

LOGO [g101730exlogo2.jpg]

FORM OF DIRECTOR STOCK OPTION AGREEMENT

 

GRANTEE

NAME

  

NUMBER OF

OPTIONS

GRANTED

  

OPTION

PRICE

  

GRANT

DATE

  

EXPIRATION

DATE

«Full_Name»

   «Options»    «Price»    «Grant_Date»    «Expiration_Date»

STOCK OPTION VESTING SCHEDULE

 

PERCENTAGE OF OPTION

SHARES EXERCISABLE

 

DATE

EXERCISABLE

               

I, «Full_Name», hereby accept the Options set forth in this Stock Option
Agreement, reflecting the grant on «Grant_Date» of «Options» options to purchase
the common stock of WMS Industries Inc. at an option price of «Price» (“Option
Agreement”) and agree to comply with the terms and conditions of the Stock
Option Agreement and of the Plan referenced in the Stock Option Agreement.

WMS Industries, Inc., a Delaware corporation (the “Company”), hereby grants to
«Full_Name» (the “Grantee”, also referred to as “you”), an option to purchase
«Shares» shares of the common stock of the Company at an option price of «Price»
per share pursuant to the terms of this Stock Option Agreement and the 2009
Restatement of the WMS Industries Inc. Amended and Restated Incentive Plan (the
“Plan”).

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Stock Option Agreement and the Plan.

 

Grantee:  

 

  (Signature) Company:  

LOGO [g101730exlogo3.jpg]

  Brian R. Gamache   Chief Executive Officer

PLEASE RETURN A COPY OF THIS SIGNED AGREEMENT TO:

WMS – Legal Department, Waukegan Office

PLEASE RETAIN THE ORIGINALLY SIGNED AGREEMENT FOR YOUR RECORDS

This is not a stock certificate or a negotiable instrument.

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES

THAT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.



--------------------------------------------------------------------------------

 

LOGO [g101730exlogo2.jpg]

STOCK OPTION AGREEMENT

1. Options/Nontransferability. This Stock Option Agreement (the “Option
Agreement”) evidences the grant to you on the Grant Date set forth on the cover
page of an option under the 2009 Restatement of the WMS Industries Inc. Amended
and Restated Incentive Plan (the “Plan”) to purchase shares of the common stock
of the Company (the “Option”). Under applicable provisions of the Internal
Revenue Code of 1986, as amended, the Option is treated as a non-qualified stock
option. As used in this Option Agreement, the Company, and its subsidiaries and
affiliates are collectively referred to as the “Company Group.” Capitalized
terms that are not defined on the cover page or in the Option Agreement are
defined in the Plan. Your Option Agreement may not be transferred, assigned,
pledged or hypothecated, whether by operation of law or otherwise, nor may the
Option be made subject to execution, attachment or similar process.

2. Accelerated Vesting. Your right to exercise this option under this Option
Agreement shall immediately vest as to 100% of the total number of shares
covered by this Option upon the occurrence of any of the following:

 

  •  

your death or permanent or total disability;

 

  •  

involuntary Termination of Service, other than by reason of (i) willful refusal
to perform your duties, (ii) violation of the Company’s policies, (iii) failure
to meet the director qualification requirements set forth in the Company’s
By-Laws, or (iv) failure of the Board of Directors to re-nominate you, or your
failure to meet our suitability requirements due to any of the reasons described
in clauses (i) through (iii) above.

 

  •  

your retirement from the Board with the Board’s approval and six months’ prior
notice or such shorter period as approved by the majority of the remaining
directors; or

 

  •  

a “Change in Control” as provided for in Section 10 of the Plan.

3. The Plan. This Option is issued in accordance with and is subject to and
conditioned upon all of the terms and conditions of this Option Agreement and
the Plan as amended from time to time, provided, however, that no future
amendment or termination of the Plan shall, without your consent, alter or
impair any of your rights or obligations under the Plan, all of which are
incorporated by reference in this Option Agreement as if fully set forth herein.

4. Termination. The Option shall terminate immediately if you voluntarily incur
a Termination of Service without the written consent of the Company Group or if
you incur a Termination of Service by action of the Company Group due to your
willful refusal to

 

2



--------------------------------------------------------------------------------

perform your duties or for “cause” (as such term is defined by the Committee and
in effect at the time of your termination). Notwithstanding the previous
sentence, should you die during your service or following your Termination of
Service, the Option may be exercised within one year after the date of your
death but not later than the Expiration Date, solely in accordance with all of
the terms and conditions of the Plan by your personal representatives or by the
person or persons to whom your rights under the Option shall pass by will or by
the applicable laws of descent and distribution.

5. Additional Forfeiture. The Committee may cancel, suspend, withhold or
otherwise limit or restrict the Option at any time if you (i) are not in
compliance with all applicable provisions of this Option Agreement or the Plan
or (ii) engage in any activity inimical, contrary or harmful to the interests of
the Company Group, including, but not limited to: (A) conduct related to your
service for which either criminal or civil penalties against you may be sought,
(B) violation of any policies of the Company Group, including, without
limitation, insider trading or anti-harassment policies or (C) participating in
a hostile takeover attempt against the Company Group.

6. No Employment. Neither the grant of any Option, nor any other action taken
with respect to the Option, shall confer upon the Grantee any right of
employment by the Company Group.

7. No Stockholder Rights. Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death, shall have
any of the rights and privileges of a holder of the Company’s common stock
subject to this Option Agreement.

8. Severability. Should a court of competent jurisdiction deem any of the
provisions in this Option Agreement to be unenforceable in any respect, it is
the intention of the parties to this Option Agreement that this Option Agreement
be enforced to the greatest extent deemed to be enforceable.

9. Choice of Law. This Option Agreement shall be governed by and construed and
interpreted in accordance with the substantive laws of the State of Delaware,
without giving effect to any conflicts of law rule or principle that might
require the application of the laws of another jurisdiction.

10. Securities Laws. The Company shall not be obligated to issue any shares
pursuant to this Option if, in the opinion of counsel to the Company, the shares
to be so issued are required to be registered or otherwise qualified under the
Securities Act of 1933, as amended, or under any other applicable statute,
regulation or ordinance affecting the sale of securities, unless and until such
shares have been so registered or otherwise qualified.

11. Income Taxes. You agree to comply with the appropriate procedures
established by the Company, from time to time, to provide for payment or
withholding of such income or other taxes as may be required by law to be paid
or withheld in connection with the exercise of this Option.

 

3



--------------------------------------------------------------------------------

 

12. Expiration. This Option, to the extent not previously exercised, shall
expire on the seventh anniversary of the Grant Date.

13. Exercise. This Option is to be exercised by logging on to
www.benefitaccess.com with your User Name, Password and Trading Pin, or by
delivering to the Company a written notice of exercise in the form attached
hereto as Exhibit A together with payment as provided in the Plan.

 

4



--------------------------------------------------------------------------------

 

EXHIBIT A

STOCK OPTION EXERCISE NOTICE

Dated:                     

Vice President and Secretary

WMS INDUSTRIES INC.

800 S. Northpoint Blvd.

Waukegan, Illinois 60085

Sir/Madam:

Notice is hereby given of my election to purchase                      shares of
common stock of WMS Industries Inc. (the “Company”) at a price of $            
per share under the provisions of the stock option (“Option”) granted to me on
                     under the terms of the 2009 Restatement of the WMS
Industries Inc. Amended and Restated Incentive Plan .

I hereby certify that I am in compliance with the covenants and forfeiture
provisions of the Option Agreement dated as of
                                         between the Company and me (the “Option
Agreement”). I acknowledge that a violation of these provisions will result in
the forfeiture of any remaining options that I have.

Cash Method or Cashless Method

Cash: Enclosed is my check made payable to WMS Industries Inc. in the amount of
$             in payment of the exercise price of the Option and my check in the
amount of $             made payable to                                         
in payment of the tax due on exercise of the Option.

Cashless: I will contact my broker from                      [BROKER’S
NAME/COMPANY], who will be verifying my options and arranging to exercise and
sell my option shares.

The following information is supplied for use in issuing and registering the
shares purchased:

 

Number of shares:  

 

Full Name:  

 

Address:  

 

 

 

 

Very truly yours,

 

[                    ]

 

5